Title: Paul Wentworth to [William Eden]: Extract, 7 January 1778
From: Wentworth, Paul
To: Eden, William


Eden, the head of British intelligence, sent Wentworth to Paris in early December to talk with the commissioners, and armed him with a letter in which he sketched what he hoped might be the basis for rapprochement. He was clearly seeking some guidance for the conciliatory proposals that the government was then drafting for submission to Parliament. After two campaigns, he acknowledged in his letter, the British seemed to have made no progress; but they were undiscouraged, and would fight on rather than grant independence. At the same time their expectations had been moderated, and they were ready to re-establish the old connection on new grounds. The crucial question was whether the Americans would accept anything short of absolute independence. Independent de facto they already were. They might well realize that chaos would ensue unless they admitted some sort of qualified control from outside, and might be reluctant to give such control to a nation alien to their blood, language, and constitutional principles. In that case what might they consider grounds for accommodation? What would they concede in return for the end of taxation? the restoration of charters? military autonomy? resumption of trade so that America might pay its debts? If any promising answers were forthcoming, Eden concluded, he was in a position to put them to immediate use:
Wentworth, in his interview with Franklin described here, seems to have had great difficulty in getting to this letter. It was the raison d’être for the meeting, but the Doctor kept going off on emotional tangents. The agent’s picture of him is clear, despite occasional obscurities of phrasing, and not at all what might be expected: the Franklin who talked with Sir Philip Gibbes the day before seems to have changed character overnight and become diffuse and querulous. Wentworth himself was surprised; although he was not always reliable in his reporting, we can see no reason in this case why he should have distorted the conversation.
  
Dear Sir,
Paris 7 January 1778.
I called on 72. [interlined: Dr. Franklin] Yesterday and found him very busy with His Nephew, who was directed to leave the room, and we remain’d together two hours before 51 [Mr. Deane] joined us, when the Conversation ceased . . . 72 [Dr. Franklin] received me very kindly: I introduced the Conversation by some Compliments to which he is very open: endeavoured to excite feelings of Humanity, to recall Ideas which had passed between us. How much short of Independence He wished. How difficultly it had been carried, on the Idea of mere temporary Expediency, and Concluded with wishing to be Honored with His opinion of the Temper of the Congress, the Terms and the means He would suggest to induce reconciliation: Hinted that His opinion, in my opinion, would be that of the Congress. He said that any of the different opinions He had given would have done at the time they were given, because they were, as they necessarily must be formed from the Circumstances of the Epocha; that Mr. Berkley and Dr. Fothergill had one set in writing, which only subjected Him to abuse; another set was obtained by Lord Hyde and Lord Howe, and again by Lord Howe in America; that He therefore saw it was time lost, and always to serve some temporary purpose to the Injury of the two Countries, and therefore in His present situation every Consideration led Him to be very Cautious of what He said. That propositions in writing were impossible in the Case, and verbally, they were liable to be not sufficiently or over Explained; that discussion was necessary to develope the tendency and probable Consequences of many Principles which at first might appear unfavorable. But He being Present at the Objection, He might remove it, and shew the Effect to be advantageous. He said thus much at the End of a great many Circumstances relative to the several Communications and Conferences with the persons just mentiond, and worked Himself up into passion and resentment. I told Him that a Conviction of Error on a Generous Mind, was most likely to  produce reparation; that His resentments should be lost in the Cause of His Country; that His was too great to mix private quarrells with; that if the great Breach was made up He, in the share of Glory he might acquire, shoud be thankfull to have suffered Evil, to produce so great a good, yet in His day. He replyed that His warmth did not proceed from a feeling of personal Injuries, but that they, going all along with the Barbarities inflicted on His Country, the remembrance of these roused in an old man, Constitutionally phlegmatick, the resentments of High mettled youth. And it shoud serve to Convince me, of the resentments of those on the spot, seeing the regular system of devastation and Cruelty which every General had pursued. Here he lost Breath in relating the burning of Towns, the neglect or Ill treatment of Prisoners, and so got round to Mr. Thornton, who he expects to return without an Answer. I said the very return, in the Case, was an act of lenity and the people of England were shewing their Benevolent Character, which He must know Govt. might prevent. He said this was late. True, but late repentance if sincere was more lasting in its Effects, and what must his portion be if He could turn the Torrent of Vigor and resolution of an Opulent and Courageous people, into Affection, union and prosperity: Britain and America would be the greatest Empire on Earth. He answered He believed He might do a great deal, but that the Spirit of America was so High nothing but 107 [Independency] would be at all listned to: and they should not be let alone long, for they would not be able even to accept this from 64 [England], but as they would from the Emperor of Morrocco. That other nations were wiser than 64 [England], and the 45 [Congress] would soon find them more Candid and fair also. Nay the savages of America would soon be more so than the savages of G Britain. Here he apostrophized again, and talked of English men to be Barbarous! I told him, I could not wait upon him for that sort of instruction, and must beg to moderate him, by calling his attention to the Humanity, the Benevolence, the reputation of a remedy. He wished to meet me, but I had disclaimed all authority, and therefore He felt and talked as a private man. As a publick man He had no authority, specifick in the Case. I said if He would pledge His Honor to me that He would not, on any account whatever, now or hereafter mention the substance or any part of a Lettr I wished to show him, I would read him one, which induced me to come to 144 [Paris]. He agreed, and I read the first and second pages, ending in unqualified 107 [Independency]. He paid great attention, seemed to expect I would go on, then asked it. I went to the End of the 3d page. He said it was a very interesting sensible letter, pity it did not come a little sooner; asked me to finish it. I did. He applauded the Candor, good sense, and Benevolent spirit of it, and desired I would tell Him the Author. I said I could not tell the name, but He may be assured it was a person fully answering the Idea He had Conceived, “and as Cordially disposed, as He was Happily situated to turn such Principles to the most benevolent purposes.” He said He was glad to find Honor and Zeal so near the Throne. He was afraid it was banished from 64 [England]. He had tho’t Mr. Vihheb [Hutton] as Honest as any till He came here to persuade Him, that it was Affection to him and sollicitude about His reputation, that brought Him to 144 [Paris] at this rigorous season, when at His Age . . . He enlarged needless to repeat. I never knew him so excentric. No body says less generally and keeps a point more closely in View; but He was diffuse and unmethodical to day. I bro’t him back again, by saying I found things too difficult for my shoulders, even supported as I was by the person He just now gave His opinion of. That I must Conclude He was involved in Engagements, which bound him too closely to attend to any propositions, or He would have at least said a word upon the opinions I had just read with great deliberation, but if they met His Ease, He should hear them again. He desired I would repeat them. He objected to the nomination of offices, Parliamentary regulations of any kind, Kings negative and said there were some good Ideas. Which are they? Needless now to point them out; The people of America had formed Constitutions in the midst of a Cruel war, they were dear Bought and could not be parted with at any rate. Kingly authority was not Congenial to them, but under such limitations as made it not worth having. It was easier to make objections than to produce the Remedy, since decisive pacific measure must be laid for a Basis, and time would do a great deal. Would you Sir save a great deal of Time, by going to The spot you loved so much, if proper passports were granted? Yes, I should have no Objection, was answered but I could not answer for my Colleagues. I will call tomorrow, I said, to take the result of all this, meantime begging to be understood, that I don’t see anything that has passed, in a light favorable enough to induce me to go forward in my wishes, except this last disposition of going to 110 [London]. I forgot to say, that in answer to the people of 64 [deleted: England] being disposed to hsb, msofg 207 [War], He said 7 [America] would sustain 50, before she would give up 107 [Independency]. And talking of other Benifitts 64 [England] could give, superiour not only, but out of the power of other Nations, and instancing means to pay the vast load of debt and encourage Commerce and agriculture, He said those advantages must be received Cautiously. 64 [England] would do that and more to recover influence; that a free Commerce would more than pay the debt very soon, and pay it by the price of Industry; that Emigrations from 64 [England] only would assist them to pay their debts and supply the place of those their Barbarous brethren had cut off; and in short they should take care that G B. did not go on too fast again, for she would certainly treat them the worse for it. His principle was that nothing would bind usefully and Effectually but reciprocal Interest, and if He was to dictate solely for both parties He would go on this principle and Consider G B. as kindly as America. He at last on my taking leave rung a Bell and 51 [Mr. Deane] came into the room, when He desired I would represent the feelings of 7 [America] by His own; and that if commissioners were appointed to meet them properly authorized to treat of Peace—I say Peace—I am ready and I am sure my Colleagues are so on the broad bottom of reciprocal advantages. I said nothing, but that I would if I could trouble him with a short Visit to day. On reflection, I do not see any good End it can answer, and therefore I shall not go.
